FILED
                            NOT FOR PUBLICATION                            FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ABBY JO OVITSKY,                                 No. 14-35422

               Plaintiff - Appellant,            D.C. No. 3:12-cv-02250-AA

  v.
                                                 MEMORANDUM*
STATE OF OREGON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Abby Jo Ovitsky appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims arising from her

treatment as someone who suffers from an auditory processing disorder and who


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Ovitsky’s request for oral argument, set forth in her opening brief.
communicates through writing. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s application of local rules, as well

as a denial of a motion for leave to amend. See Hinton v. Pac. Enters., 5 F.3d 391,

395 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Ovitsky’s motion

for leave to file a third amended complaint because Ovitsky’s motion failed to

comply with local rules and Ovitsky’s proposed third amended complaint failed to

state any cognizable claims for relief. See D. Or. R. 7-1(a) (the first paragraph of

every motion must contain a certification regarding attempts to meet and confer;

otherwise, the court may deny the motion); D. Or. R. 15-1(c) (an amended

pleading “may not incorporate any part of the prior pleading by reference” and

“any party moving for leave to file an amended . . . pleading must describe the

proposed changes”); Hinton, 5 F.3d at 397 (a court may refuse to grant leave to

amend when, even if amendments were allowed, the complaint would be subject to

dismissal); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).




                                            2                                      14-35422
       The district court did not abuse its discretion by denying Ovitsky’s motion

for reconsideration under Federal Rule of Civil Procedure 60(a) because Ovitsky

failed to establish grounds for such relief. See Garamendi v. Henin, 683 F.3d
1069, 1077-80 (9th Cir. 2012) (setting forth standard of review and factors

warranting reconsideration under Rule 60(a)).

       We reject Ovitsky’s contention that the district court erred by not appointing

counsel after it tried, but was unable, to find a volunteer lawyer to accept Ovitsky’s

case. See Mallard v. U.S. Dist. Court, 490 U.S. 296, 298 (1989) (28 U.S.C.

§ 1915(d) does not authorize a federal court to require an unwilling attorney to

represent an indigent litigant in a civil case).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

       We do not consider any contentions relating to Washington County or to the

Washington County Sheriff’s Department because neither entity is a party to this

appeal.

       AFFIRMED.




                                            3                                  14-35422